DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
3.	In the amendment filed on 7/1/2019, claims 1-60 have been cancelled. Claims 61-73 have been added. The currently pending claims considered below are Claims 61-73.

Priority
4.	Applicant’s claim for the benefit of a prior-filed application 13/384,465, now US Patent 10,296,596, filed 3/20/2012, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.


Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 12/11/2019 are attached to the instant Office action.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 61-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,296,596, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

U.S. Patent No. 10,296,596
Instant Application
Claim 1,
A method for characterizing data elements, each of said data elements being accessible to users of an enterprise computer network in accordance with access permissions explicitly assigned by 
continuously maintaining a database of said access permissions explicitly assigned by said assigned owner; 
continuously maintaining a database of data identifiers associated with said plurality of data elements; 
specifying, by an administrator, at least one access permission explicitly assigned by said assigned owner and at least one data identifier; 
ascertaining which of said plurality of said data elements have both said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith; 
specifying, by an administrator, administrator defined metatags to be associated with each of said data elements ascertained to have both said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith; 
automatically applying a metatag from among said administrator defined metatags to ones of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned owner and said at least one specific data identifier associated therewith; 
ascertaining an assigned owner for each one of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith, said assigned owner having authority and accountability with respect to said one data element within said enterprise; 


Claim 2,
The method for characterizing data elements in an enterprise according to claim 1 and wherein said automatically applying a metatag comprises automatically applying specific ones of a plurality of different metatags to specific ones of said plurality of data elements.

Claim 3,
The method for characterizing data elements in an enterprise according to claim 1 and wherein said automatically applying a metatag comprises automatically applying to each one of said plurality of data elements a metatag previously applied to a parent folder thereof.

Claim 4,
The method for characterizing data elements in an enterprise according to claim 1 and wherein said data identifier is one of file type, author, category and language.

Claim 5,
The method for characterizing data elements in an enterprise according to claim 1 and wherein said automatically applying a metatag comprises automatically applying a metatag to ones of said plurality of data elements.
Claim 61,
 A method for characterizing data elements, each of said data elements being accessible to users of an enterprise computer network in accordance with access permissions explicitly assigned by 
continuously maintaining a database of said access permissions explicitly assigned by said assigned owner; 
continuously maintaining a database of data identifiers associated with said plurality of data elements; 
specifying, by an administrator, at least one access permission explicitly assigned by said assigned owner and at least one data identifier; 
ascertaining which of said plurality of said data elements have both said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith; 
specifying, by an administrator, administrator defined metatags to be associated with each of said data elements ascertained to have both said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith; 
automatically applying a metatag from among said administrator defined metatags to ones of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned owner and said at least one specific data identifier associated therewith; 
ascertaining an assigned owner for each one of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith, said assigned owner having authority and accountability with respect to said one data element within said enterprise; 


Claim 62,
The method for characterizing data elements in an enterprise according to claim 61 and wherein said automatically applying a metatag comprises automatically applying specific ones of a plurality of different metatags to specific ones of said plurality of data elements.

Claim 63,
The method for characterizing data elements in an enterprise according to claim 61 and wherein said automatically applying a metatag comprises automatically applying to each one of said plurality of data elements a metatag previously applied to a parent folder thereof.

Claim 64,
The method for characterizing data elements in an enterprise according to claim 61 and wherein said data identifier is one of file type, author, category and language.

Claim 65,
The method for characterizing data elements in an enterprise according to claim 61 and wherein said automatically applying a metatag comprises automatically applying a metatag to ones of said plurality of data elements.
Claim 6, 
A system having a computer comprising a processor, a memory and a non-transitory, tangible computer-readable medium in which computer program instructions are stored, which instructions, when executed by said processor, cause the computer to 
access metrics collection functionality operative to collect said access permissions explicitly assigned by said assigned owner thereof; 
metadata collection functionality operative to collect data identifiers associated with said plurality of data elements; 
metatag specification functionality operative to facilitate specifying, by an administrator, administrator defined metatags to be associated with each of said data elements having both at least one access metric permission explicitly assigned by said assigned owner and at least one data identifier associated therewith; 
metatag application functionality operative to utilize said access metrics collection functionality and said metadata collection functionality to ascertain which of said plurality of said data elements have both said at least one access permission explicitly assigned by said assigned owner and said at least one specific data identifier associated therewith and to automatically apply a metatag from among said administrator defined metatags to ones of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith; 
and metatag owner validation functionality operative to ascertain an assigned owner of each one of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned 

Claim 7,
The system according to claim 6 and wherein said metatag application functionality is also operative to automatically apply specific ones of a plurality of different metatags to specific ones of said plurality of data elements.

Claim 8,
The system according to claim 6 and wherein said metatag application functionality is also operative to automatically apply to each one of said plurality of data elements a metatag previously applied to a parent folder thereof.

Claim 9,
The system according to claim 6 and wherein said data identifier is one of file type, author, category and language.

Claim 10,
The system according to claim 6 and also comprising a metadata database which stores said metadata collected by said metadata collection functionality.

Claim 11,
The system according to claim 6 and wherein said metatag application functionality is also operative to utilize said access metrics collection functionality and said metadata collection functionality to automatically employ said access metric and said data identifier to 

Claim 12,
The system according to claim 6 and wherein said metatag application functionality is also operative to utilize said access metrics collection functionality to automatically employ said access metric to automatically apply a metatag to ones of said plurality of data elements.

Claim 13,
The system according to claim 6 and wherein said metatag application functionality is also operative to utilize said metadata collection functionality to automatically employ said data identifier to automatically apply a metatag to ones of said plurality of data elements.

 

Claim 66,
A system having a computer comprising a processor, a memory and a non-transitory, tangible computer-readable medium in which computer program instructions are stored, which instructions, when executed by said processor, cause the computer to 
access metrics collection functionality operative to collect said access permissions explicitly assigned by said assigned owner thereof; 
metadata collection functionality operative to collect data identifiers associated with said plurality of data elements; 
metatag specification functionality operative to facilitate specifying, by an administrator, administrator defined metatags to be associated with each of said data elements having both at least one access metric permission explicitly assigned by said assigned owner and at least one data identifier associated therewith; 
metatag application functionality operative to utilize said access metrics collection functionality and said metadata collection functionality to ascertain which of said plurality of said data elements have both said at least one access permission explicitly assigned by said assigned owner and said at least one specific data identifier associated therewith and to automatically apply a metatag from among said administrator defined metatags to ones of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith; 
and metatag owner validation functionality operative to ascertain an assigned owner of each one of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned 

Claim 67,
The system according to claim 66 and wherein said metatag application functionality is also operative to automatically apply specific ones of a plurality of different metatags to specific ones of said plurality of data elements.

Claim 68,
The system according to claim 66 and wherein said metatag application functionality is also operative to automatically apply to each one of said plurality of data elements a metatag previously applied to a parent folder thereof.

Claim 69,
The system according to claim 66 and wherein said data identifier is one of file type, author, category and language.

Claim 70,
The system according to claim 66 and also comprising a metadata database which stores said metadata collected by said metadata collection functionality.

Claim 71,
The system according to claim 66 and wherein said metatag application functionality is also operative to utilize said access metrics collection functionality and said metadata collection functionality to automatically employ said access metric and said data identifier to 

Claim 72,
The system according to claim 66 and wherein said metatag application functionality is also operative to utilize said access metrics collection functionality to automatically employ said access metric to automatically apply a metatag to ones of said plurality of data elements.

Claim 73,
The system according to claim 66 and wherein said metatag application functionality is also operative to utilize said metadata collection functionality to automatically employ said data identifier to automatically apply a metatag to ones of said plurality of data elements.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 61-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spivack et al. (US Patent 8,438,124 B2) in view of Begum et al. (US Publication 2010/0242083 A1)
	As per claim 61, Spivack teaches A method for characterizing data elements, each of said data elements being accessible to users of an enterprise computer network in according with access permissions explicitly assigned by an assigned owner thereof, (see Abstract, knowledge management of data objects and privacy rules governing access, column 11 lines 51-62, column 31 lines 42-57, privacy rules being attributes and rules defining privacy and access rights of objects, privacy attributes interpreted as access permissions, column 7 lines 42-47, column 14 lines 64 – column 15 line 14, a user adding the object specifies the privacy and access attributes associated with the object, column 33 lines 8-34, owners of items/objects can assign access rights to data items, specifying the access rights and visibility allowed to accessing users)
said method comprising: continuously maintaining a database of said access permissions explicitly assigned by said owner thereof; (Figure 3B, column 16 lines 34-58, a database stores item data that defines a data object, that includes privacy attributes of items, the privacy attributes defining access rights and interpreted as access permissions of users and items, column 23 line 53 – column 24 line 8, column 33 line 59 – column 34 line 5, user profiles are identified as being related to data items accessed and tracked by the tracking module, and column 14 lines 64 – column 15 line 14, column 15 lines 50-64, column 31 lines 4-15, the user that added the object, interpreted as an owner of the object, specifies and sets the privacy and access 
continuously maintaining a database of data identifiers associated with said plurality of data elements; (Figure 3B, column 16 lines 34-58, column 18 lines 18-33, a database stores item data that defines a data object, including object attributes, item data, and information about an object, including metadata, the attributes and object data interpreted as data identifiers)
specifying, by an administrator, at least one access permission explicitly assigned by said assigned owner and at least one data identifier; (Figure 14B, column 32 lines 7-53, column 43 lines 17-39, a query search can be made for a data object based on information and attributes about an object, as well as defining relationships and privacy attributes as search parameters)
ascertaining which of said plurality of said data elements have both said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith; (column 32 lines 7-53, a search is based on search parameters that includes access information tracked by a tracking module and tagged attributes of data items, including privacy attributes, and column 43 lines 17-51, filter search results based on privacy attributes)
specifying, by an administrator, administrator-defined metatags to be associated with each of said data elements ascertained to have both said at least one access permission explicitly assigned by said assigned owner and at least one data identifier associated therewith; (column 18 lines 52-65, column 23 lines 12-25, a user inputs keywords to identify items for automatic tagging, column 35 lines 22-36, lines 45-64, a 
automatically applying a metatag from among said administrator defined metatags to ones of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned owner and said at least one specific data identifier associated therewith; (Figure 8A reference 812, column 35 lines 22-35, column 37 lines 12-26, a tagging module applies tags to a identified data item from a search based on item attributes and privacy attributes associated with users, the tag associated with an item interpreted as a metatag, column 17 lines 17-26, column 37 lines 32-35, “auto-tagging” to automatically tag objects by the system, and column 46 lines 32-41, semantic tags applied to items based on metadata and privacy attributes)
ascertaining an assigned owner for each one of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith, (column 16 lines 46, data items are associated with the user who posted or authored the item, the user who posted or authored the item interpreted as an owner of a data item, and column 33 lines 17-25, the owner of the data item determined for a data item)
and requiring said assigned owner to review and validate said metatags automatically applied to said ones of said plurality of data elements owned thereby. (column 17 lines 17-26, column 18 lines 52-65, tags are applied to a data item by users 
Spivack does not explicitly indicate said assigned owner having authority and accountability with respect to said one data element within said enterprise.
Begum teaches said owner having authority and accountability with respect to said one data element within said enterprise. (paragraph 0009, 0037, 0038, 0065, an owner of an object can assign and modify access permissions related to data objects, including assigning default access permissions for objects corresponding to users; In the alternative, the prior art of Spivack could be interpreted as teaching said owner having authority and accountability with respect to said data element within said enterprise, see Spivack column 33 lines 12-34, lines 41-46, an owner of an object must provide authorization for sharing, in regards to privacy settings that can be applied during automatic tagging; Additionally, “said owner having” indicates intended use of the owner; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Spivack’s method of knowledge management of objects utilizing metatags with Begum's ability for owners of a data object to assign and modify access permissions of data objects, the modifying of access permissions performed on default access permissions assigned to data objects by the owners. This gives the user the ability to identify owners of objects with the ability to control access permissions to objects that can be prompted for approval during automatic tagging of objects with metatags. The motivation for doing so would be to provide automatic modification of access permissions to objects based on roles (paragraph 0006, 0007).
As per claim 62, Spivack teaches said automatically applying a metatag comprises automatically applying specific ones of a plurality of different metatags to specific ones of said plurality of data elements. (column 37 lines 32-46, categories of tags)
As per claim 63, Spivack teaches automatically applying a metatag comprises automatically applying to each one of said plurality of data elements a metatag previously applied to a parent folder thereof. (column 36 lines 41-53, classification through tags in a hierarchical manner)
As per claim 64, Spivack teaches said data identifier is one of file type, author, category and language. (column 16 lines 38-44)
As per claim 65, Spivack teaches said automatically applying a metatag comprises automatically applying a metatag to ones of said plurality of data elements. 

As per claim 66, Spivack teaches A system having a computer comprising a processor, a memory, and a non-transitory, tangible computer-readable medium in which computer program instructions are stored, which instructions, when executed by said processor, cause the computer to characterize data elements, each of said data elements being accessible to users of an enterprise computer network in according with access permissions explicitly assigned by an assigned owner thereof, (see Abstract, knowledge management of data objects and privacy rules governing access, column 11 lines 51-62, column 31 lines 42-57, privacy rules being attributes and rules defining privacy and access rights of objects, privacy attributes interpreted as access permissions, column 7 lines 42-47, column 14 lines 64 – column 15 line 14, a user adding the object specifies the privacy and access attributes associated with the object, column 33 lines 8-34, owners of items/objects can assign access rights to data items, specifying the access rights and visibility allowed to accessing users)
Said system comprising: access metrics collection functionality operative to collect said access permissions explicitly assigned by said assigned owner thereof; (Figure 3B, column 16 lines 34-58, a database stores item data that defines a data object, that includes privacy attributes of items, the privacy attributes defining access rights and interpreted as access permissions of users and items, column 23 line 53 – column 24 line 8, column 33 line 59 – column 34 line 5, user profiles are identified as being related to data items accessed and tracked by the tracking module, and column 
Metadata collection functionality operative to collect data identifiers associated with said plurality of data elements; (Figure 3B, column 16 lines 34-58, column 18 lines 18-33, a database stores item data that defines a data object, including object attributes, item data, and information about an object, including metadata, the attributes and object data interpreted as data identifiers)
Metatag specification functionality operative to facilitate specifying, by an administrator, administrator defined metatags to be associated with each of said data elements ascertained to have both said at least one access permission explicitly assigned by said assigned owner and at least one data identifier associated therewith; (column 18 lines 52-65, column 23 lines 12-25, a user inputs keywords to identify items for automatic tagging, column 35 lines 22-36, lines 45-64, a tagging module receiving user input of keywords, interpreted as data identifier, to automatically tag data items with metatags, the user input to a tagging module interpreted as operator defined metatags to be associated with each of said data elements having at least one pre-existing access permission and at least one data identifier associated therewith)
metatag application functionality operative to utilize said access metrics collection functionality and said metadata collection functionality to ascertain which of said plurality of said data elements have both said at least one access permission explicitly assigned by said assigned owner and said at least one specific data identifier 
and to automatically apply a metatag from among said administrator defined metatags to ones of said plurality of data elements ascertained to have said at least one existing access permission explicitly assigned by said assigned owner and said at least one specific data identifier associated therewith; (Figure 8A reference 812, column 35 lines 22-35, column 37 lines 12-26, a tagging module applies tags to a identified data item from a search based on item attributes and privacy attributes associated with users, the tag associated with an item interpreted as a metatag, column 17 lines 17-26, column 37 lines 32-35, “auto-tagging” to automatically tag objects by the system, and column 46 lines 32-41, semantic tags applied to items based on metadata and privacy attributes)
metatag owner validation functionality operative to ascertain an assigned owner for each one of said plurality of data elements ascertained to have said at least one access permission explicitly assigned by said assigned owner and said at least one data identifier associated therewith, (column 16 lines 46, data items are associated with the user who posted or authored the item, the user who posted or authored the item interpreted as an owner of a data item, and column 33 lines 17-25, the owner of the data item determined for a data item)
and to require each of said assigned owner to review and validate said metatags automatically applied to said ones of said plurality of data elements owned thereby. 
Spivack does not explicitly indicate said assigned owner having authority and accountability with respect to said one data element within said enterprise.
Begum teaches said owner having authority and accountability with respect to said one data element within said enterprise. (paragraph 0009, 0037, 0038, 0065, an owner of an object can assign and modify access permissions related to data objects, including assigning default access permissions for objects corresponding to users; In the alternative, the prior art of Spivack could be interpreted as teaching said owner having authority and accountability with respect to said data element within said enterprise, see Spivack column 33 lines 12-34, lines 41-46, an owner of an object must provide authorization for sharing, in regards to privacy settings that can be applied during automatic tagging; Additionally, “said owner having” indicates intended use of the owner; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Spivack’s method of knowledge management of objects utilizing metatags with Begum's ability for owners of a data object to assign and modify access permissions of data objects, the modifying of access permissions performed on default access permissions assigned to data objects by the owners. This gives the user the ability to identify owners of objects with the ability to control access permissions to objects that can be prompted for approval during automatic tagging of objects with metatags. The motivation for doing so would be to provide automatic modification of access permissions to objects based on roles (paragraph 0006, 0007).
As per claim 67, Spivack teaches automatically apply specific ones of a plurality of different metatags to specific ones of said plurality of data elements. (column 37 lines 32-46, categories of tags)
As per claim 68, Spivack teaches automatically apply to each one of said plurality of data elements a metatag previously applied to a parent folder thereof. (column 36 lines 41-53, classification through tags in a hierarchical manner)
As per claim 69, Spivack teaches said data identifier is one of file type, author, category and language. (column 16 lines 38-44)
As per claim 70, Spivack teaches a metadata database which stores said metadata collected by said metadata collection functionality. (column 38 lines 46-61, database metadata)
As per claim 71, Spivack teaches utilize said access metrics collection functionality and said metadata collection functionality to automatically employ said actual access metric and said data identifier to automatically apply a metatag to ones of said plurality of data elements. (Figure 8A reference 812, column 35 lines 22-35, column 37 lines 12-26, a tagging module applies tags to a data item based on item attributes and privacy attributes associated with users, the tag associated with an item interpreted as a metatag, column 17 lines 17-26, column 37 lines 32-35, “auto-tagging” to automatically tag objects by the system)
As per claim 72, Spivack teaches utilize said actual access metrics collection functionality to automatically employ said actual access metric to automatically apply a metatag to ones of said plurality of data elements. (Figure 8A reference 812, column 35 lines 22-35, column 37 lines 12-26, a tagging module applies tags to a data item based on item attributes and privacy attributes associated with users, the tag associated with an item interpreted as a metatag, column 17 lines 17-26, column 37 lines 32-35, “auto-tagging” to automatically tag objects by the system)
As per claim 73, Spivack teaches utilize said metadata collection functionality to automatically employ said data identifier to automatically apply a metatag to ones of said plurality of data elements. (Figure 8A reference 812, column 35 lines 22-35, column 37 lines 12-26, a tagging module applies tags to a data item based on item attributes and privacy attributes associated with users, the tag associated with an item interpreted as a metatag, column 17 lines 17-26, column 37 lines 32-35, “auto-tagging” to automatically tag objects by the system)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wagner (US Patent 7,979,466 B2)
Chaurasia (US Publication 2010/0235396 A1)
Friedel (US Publication 2002/0138631 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168